Citation Nr: 1218246	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the Veteran's PTSD and assigned a 10 percent disability rating, which was ultimately increased to 50 percent as of the original date of claim in a November 2011 rating decision.

On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 50 percent rating is not a full grant of the benefit sought on appeal, and since the Veteran did not withdraw his claim of entitlement to a higher initial rating, the matter remains before the Board for appellate review. 

In October 2010, the Board remanded the case in order to obtain medical records identified by the Veteran and provide him with a VA examination.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the October 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of irritability, avoidance behaviors, hypervigilance, nightmares, obsessive thinking about combat experiences, flat affect, a single instance of suicidal and homicidal ideation, re-experiencing, cue-avoidance, and hyperarousal; without evidence of more severe manifestations more nearly approximating occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the September 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded VA examinations in August 2009 and April 2011 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are legally inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran and a full examination addressing the relevant rating criteria, as well as consideration of his employability.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.

As indicated previously, the Board remanded this case in October 2010 in order to obtain medical records identified by the Veteran and provide him with a VA examination.  The AOJ has obtained the Veteran's identified medical records, and provided him a new VA examination in April 2011.  Therefore, the Board finds that the AOJ has substantially complied with the October 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service-connected for PTSD, which has been evaluated as 50 percent disabling, effective October 20, 2008.  In documents of record, the Veteran contends that his PTSD is more severe than the currently assigned rating and, as such, he is entitled to a higher initial rating.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition to his PTSD, the Veteran has a diagnosis of dementia as demonstrated by VA treatment records and at the April 2011 VA examination.  The Court has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  However, as determined by the April 2011 VA examiner, the Veteran's dementia is separate from his PTSD.  Specifically, the VA examiner opined that the Veteran's diagnoses of PTSD and dementia are considered unrelated disorders.  Moreover, she found that the Veteran's dementia was manifested by symptoms of significant memory impairment, impaired abstracting ability, and inability to manage instrumental activities of daily living (ADLs) independently.  Therefore, as the Veteran's dementia has determined to be separate from his PTSD, the Board will not include any signs or symptoms of dementia, to include significant memory impairment, impaired abstracting ability, and inability to manage instrumental ADLs independently, when evaluating the severity of his PTSD.   

Following a review of the evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for his PTSD.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment records, VA examination reports, and the Veteran's own statements.

As relevant, VA provided the Veteran with a compensation and pension (C&P) examination of his PTSD in August 2009.  The examiner reviewed the claims file.  The Veteran reported having a sleep impairment which permits him to sleep three to four hours per night and causes exhaustion that interferes with daytime activities.  He also attributed his behavioral, social, and affective changes to stress exposure to traumatic activities in World War II.  The examiner found that the Veteran had frequent, daily, chronic, mild PTSD symptoms, diagnosed the Veteran with chronic and mild PTSD, and assigned a Global Assessment of Functioning (GAF) score of 62, reflecting mild symptoms.  The examiner found that the Veteran had occasional decrease in work efficiency due to PTSD signs and symptoms (but with generally satisfactory functioning) due to irritability, avoidance behaviors, and hypervigilance.

In August 2009, the Veteran told his treating VA physician that he was experiencing nightmares, irritability, and some obsessive thinking about combat experiences.  The VA physician diagnosed the Veteran with combat-related PTSD which was increasing in severity, and assigned a GAF score of 52, reflecting moderate symptoms.

In November 2009, the Veteran told his treating VA physician that he was experiencing nightmares, obsessive thinking about combat experiences, and problems with memory and orientation to date.  The VA physician diagnosed the Veteran with combat-related PTSD which was increasing in severity, and assigned a GAF score of 52, reflecting moderate symptoms.

In April 2010, the Veteran reported to his treating VA physician that his dreams about war continued to increase in frequency.  He further stated that he has nightmares, and that his irritability had led him to briefly try to strangle his lady friend, after which police were called.  The VA physician diagnosed the Veteran with combat-related PTSD which was increasing in severity, and assigned a GAF score of 50, reflecting serious symptoms.

VA provided the Veteran with a second C&P examination of his PTSD in April 2011.  The examiner, a psychologist, reviewed the claims file.  The Veteran reported that approximately 2 years earlier-in 2009-he had thought about killing himself and others, but had called the police, who took all of his weapons out of the house.  The examiner found that the Veteran is severely impaired in his psychosocial functioning due to psychiatric and non-psychiatric medical conditions.  The examiner further found that the Veteran had a flat affect, was not intact to time, had a sleep impairment, had a moderately impaired remote and recent memory and a mildly impaired immediate memory, and was unable to work independently.

The April 2011 VA examiner diagnosed the Veteran with PTSD, with re-experiencing, cue-avoidance, and hyperarousal.  The VA examiner also assigned a separate diagnosis of dementia, not otherwise specified (NOS), with symptoms of significant memory impairment, impaired abstracting ability, and inability to manage instrumental ADLs independently.  As indicated previously, the VA examiner opined that these diagnoses-PTSD and dementia-are considered unrelated disorders.  The VA examiner assigned a GAF score of 47 overall, with a GAF score range of 51 to 55, reflecting moderate impairment, attributable to PTSD alone.  The VA examiner opined that the Veteran has an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning, due to such moderate symptoms as re-experiencing, avoidance, and hyperarousal.  The VA examiner further opined that, while the Veteran's functional level apparently has declined significantly since the 2009 C&P examination, most of that decline is due to impaired cognitive functioning that is considered to be independent of PTSD.  As a rationale, the VA examiner cited the fact that the Veteran's VA psychiatric progress notes do not report a decline in psychosocial functioning due to PTSD since his initial visit in August 2009.

The Board finds that, for the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of irritability, avoidance behaviors, hypervigilance, nightmares, obsessive thinking about combat experiences, flat affect, a single instance of suicidal and homicidal ideation, re-experiencing, cue-avoidance, and hyperarousal; without evidence of more severe manifestations more nearly approximating occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, at the April 2011 VA examination, the Veteran reported thinking about killing himself and others two years previously.  However, the remainder of the record is negative for suicidal or homicidal ideation.  Most recently, at the April 2011 VA examination, the Veteran did not have suicidal or homicidal thoughts.  Therefore, at most, he has had a single instance of suicidal and homicidal ideation during the appeal period.  Moreover, discussed below, the Board finds that, despite such single instance, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted at the time of the August 2009 or April 2011 VA examination.  Likewise, VA treatment records dated during the appellate period are negative for such rituals.  Pertaining to the Veteran's speech, the Board observes that such has never been described as illogical, obscure, or irrelevant despite the notation that such was slow in August 2009 and not spontaneous in April 2011.  

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, while the Veteran was noted to be in a good mood at the August 2009 VA examination, he was depressed in April 2011.  The record is negative for panic attacks.  Therefore, while the Veteran has been described as having a depressed mood in April 2011, such does not rise to the level of near-continuous and is not shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  In this regard, while his irritability led him to briefly strangle his lady friend as reported in April 2010, and his son reported in April 2011 that the Veteran loses his temper quickly at times, the August 2009 VA examiner found that the Veteran had good impulse control and no inappropriate behavior or episodes of violence.  Likewise, at the April 2011 VA examination, his impulse control was described as fair and no episodes of violence.  At both VA examinations, no history of violence/assaultiveness was noted.  

Relevant to spatial disorientation, the Veteran was noted to be oriented to person, time, and place at the August 2009 VA examination.  However, at the April 2011 VA examination, he was intact as to place, but was unclear as to why he was meeting with the examiner  and was off three days on the date.  The Board finds that such spatial disorientation is an element of his dementia symptomatology of significant memory impairment, impaired abstracting ability, and inability to manage instrumental ADLs independently.  Moreover, the examiner observed that the Veteran's dementia accounted for most of the Veteran's cognitive impairment.  

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene as a result of his PTSD.  In this regard, at the August 2009 VA examination, he was noted to be clean and able to maintain minimum personal hygiene.  Additionally, at the April 2011 VA examination, the Veteran was described as clean, neatly groomed, and appropriately and casually dressed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the August 2009 VA examiner noted that he had mild impairment in functional status and quality of life due to PTSD.  In this regard, he observed that the Veteran had retired from a transportation company and currently worked part-time.  Likewise, at the April 2011 VA examination, the Veteran was noted to be working part-time for his son, but required supervision.  In this regard, the examiner found that the Veteran was able to work some only because his son assigned him a few hours and had a supervisor present.  She further indicated that he would not be able to work in the competitive work force.  The examiner noted that, while the Veteran's functional level apparently had declined significantly since the 2009 examination, most of that decline was due to impaired cognitive functioning that was considered to be independent of PTSD.  She further reported that his psychiatric progress notes do not report a decline in psychosocial functioning due to PTSD since the August 2009 VA examination.

Regarding the Veteran's ability to establish and maintain effective relationships, the August 2009 VA examiner noted that he was widowed and only had occasional social relationships.  In April 2011, the VA examiner observed that the Veteran lived alone since his wife died in 2004 after 57 years of marriage; however, he sees his son daily and has a caregiver.  Additionally, people from his church stop by to see him and different members of his church take him to church.  Based on the fact that the Veteran was married for 57 years, maintains a constant relationship with his son and caregiver, and visits with members of his church, the Board finds that he is able to establish and maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include irritability, avoidance behaviors, hypervigilance, nightmares, obsessive thinking about combat experiences, flat affect, re-experiencing, cue-avoidance, and hyperarousal.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.     

Additionally, the Board notes that the Veteran was assigned GAF scores attributable to his PTSD of 50 to 62.  GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p. 32.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As noted by the April 2011 VA examiner, the Veteran's GAF scores, with one exception, for PTSD have been 52, reflecting moderate impairment.  Therefore, while the Veteran has, at times, been assigned a GAF score of 50, reflecting serious symptoms, the Board finds that, based on the evidence of record, discussed previously, the Veteran's symptomatology is consistent with moderate impairment, which is in accord with his current 50 percent rating.  

Furthermore, the April 2011 VA examiner found that the Veteran's PTSD signs and symptoms do not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  Rather, she determined that his PTSD resulted only in an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 100 percent rating.  Specifically, there is no evidence that the Veteran has, as a result of his PTSD, total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the Veteran was found to have an inability to perform activities of daily living, disorientation to time, and some memory loss, the VA examiner attributed these to dementia and impaired cognitive functioning that is considered to be independent of PTSD.

Therefore, the Board finds that the Veteran's PTSD does not more nearly approximate a 70 or 100 percent rating.  The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  In this case, the Veteran has not contended, and the record does not show, that his service-connected PTSD renders him unemployable.  In this regard, the Veteran is noted to work part-time for his son with constant supervision, which is not considered gainful employment.  However, the April 2011 VA examiner found that the Veteran's inability to work independently is mostly due to his dementia, which is unrelated to his service-connected PTSD.  Consequently, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, therefore, further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.



ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


